Case: 20-40339     Document: 00515824294         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 16, 2021
                                  No. 20-40339                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Heriberto Diaz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:11-CR-1088-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          A jury convicted Heriberto Diaz of conspiring to possess with intent
   to distribute 100 kilograms or more of marijuana. Although he has already
   been released from prison, Diaz’s appeal is not moot because he challenges
   his conviction, which carries collateral consequences. See Spencer v. Kemma,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40339      Document: 00515824294          Page: 2    Date Filed: 04/16/2021




                                    No. 20-40339


   523 U.S. 1, 7–8 (1998). Diaz argues that the trial evidence was insufficient to
   convict him of the charged offense. He also argues that his due process rights
   were violated because the prosecution lost or destroyed evidence.
          The sufficiency challenge fails.      According to from Diaz’s co-
   conspirator, Diaz—rather than merely being present during the offense or
   associating with those involved—originated a plan to steal marijuana for later
   distribution, joined in an agreement to execute that plan, and participated in
   the agreement. See Terrell, 700 F.3d at 760; United States v. Patino-Prado, 533
F.3d 304, 309 (5th Cir. 2008). That testimony alone was sufficient to allow
   the jury to find Diaz guilty. See United States v. Rasco, 123 F.3d 222, 229 (5th
   Cir. 1997); United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994).
          Diaz attacks the credibility of prosecution witnesses and argues that
   his testimony, which suggested that he was not a knowing participant in the
   conspiracy, was not properly credited. Diaz thus is asking this court to
   reexamine the jury’s credibility determinations. That we cannot do. See
   United States v. Sanchez, 961 F.2d 1169, 1173 (5th Cir. 1992) (“The
   assessment of the weight of the evidence and the determination of the
   credibility of the witnesses is solely within the province of the jury.”). His
   claims that he could not be convicted because he did not know all the
   participants or parts of the plan and did not possess marijuana ignore basic
   tenets of conspiracy law. See United States v. Scott, 892 F.3d 791, 797 (5th
   Cir. 2018); United States v. Posada-Rios, 158 F.3d 832, 858 (5th Cir. 1998).
          Likewise, Diaz has not shown a due process violation. He asserts that
   the prosecution lost or destroyed an audio recording of a discussion between
   him and his-co-conspirator that allegedly reflected that he did not knowingly
   participate in the charged conspiracy. We review his claim de novo. United
   States v. Valas, 822 F.3d 228, 236 (5th Cir. 2016).




                                          2
Case: 20-40339      Document: 00515824294          Page: 3    Date Filed: 04/16/2021




                                    No. 20-40339


          Diaz, who does not allege what was said during the discussion or offer
   details as to the substance of the conversation despite participating in it, has
   not established that the exculpatory value of the audio recording was evident
   before it was lost or destroyed or argue or show that it is reasonably probable
   that the outcome of his trial would have been different if the recording were
   available. See United States v. Bagley, 473 U.S. 667, 682 (1985); California v.
   Trombetta, 467 U.S. 479, 489 (1984). Also, even if the recording were only
   potentially useful to the defense, Diaz has not alleged or established that the
   prosecution acted with bad faith in not preserving the recording. See Arizona
   v. Youngblood, 488 U.S. 51, 58 (1988); Trombetta, 467 U.S. at 488. While the
   recording may have been handled negligently, Diaz may not prove a due
   process violation on that basis. See Youngblood, 488 U.S. at 58; United States
   v. Glenn, 935 F.3d 313, 20 (5th Cir. 2019).
          The judgment of the district court is AFFIRMED.




                                          3